         Case 1:12-cr-00423-AJN Document 180 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 7/16/2020



  United States of America,

                 –v–

  Minh Quang Pham,                                                         12-cr-423 (AJN)

                         Defendant.                                            ORDER



ALISON J. NATHAN, District Judge:

       A joint status update in this matter was due on or before June 29, 2020. As of the date of

this order, the Court is not in receipt of that status update. Accordingly, the parties are hereby

ordered to provide the status update on or before July 23, 2020. The parties are admonished to

strictly comply with the Court’s deadlines.

       SO ORDERED.

 Dated: July 16, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
